Citation Nr: 1507479	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-33 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for malignant neoplasms of the digestive system, exclusive of skin growths, claimed as esophageal carcinoma with metastasis to the lymph nodes and bone, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially filed the claim but died in April 2011, during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing this claim to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The appellant duly filed a VA Form 21-534 (Application for DIC, Death Pension & Accrued Benefits by Spouse or Child), received by the VA in May 2011, which allows for substitution.  See 38 C.F.R. § 3.1010 (2014).

The appellant testified before the Board at a November 2014 hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The substituted appellant continues the appeal of the Veteran's claim for entitlement to service connection for malignant neoplasms of the digestive system, exclusive of skin growths, claimed as esophageal carcinoma with metastasis to the lymph nodes and bone.  The appellant assert that the Veteran's esophageal cancer was caused by his in-service herbicide exposure.  In the alternative, the appellant asserts that, in addition to esophageal cancer, the Veteran had many more cancers throughout his body that were caused by his in-service herbicide exposure.  

In a July 2014 letter Dr. R.L., Chief Medical Oncology at Cancer Treatment Centers of America at Midwestern Regional Medical Center, notes that the Veteran "exposure to Agent Orange could have contributed to the development of his esophageal cancer."  The Board notes while it is the case that esophageal cancer is not subject to presumptive service connection under 38 C.F.R. § 3.309(e), the Veteran may nonetheless establish entitlement to service connection with a competent and adequate opinion that his esophageal cancer is caused by or the result of in-service herbicide exposure.  In this case, however, the opinion fails to meet the required evidentiary standard, in that "could" is too speculative upon which to base a grant of service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

Nevertheless, the Board finds, in light of the Veteran's esophageal cancer, his in-service exposure to herbicide, and the suggestion of a possible nexus between the two, it is necessary to obtain a VA opinion on etiology.  The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran's death prevents a VA examination a claims file review can still be accomplished and an opinion rendered.  

Finally, the Board notes that the claims files suggest that the Veteran was possibly suffering from cancers in addition to esophageal cancer.  As such, it is requested that the physician providing the VA opinion also comment on whether the Veteran suffered from any additional cancers, particularly cancers listed in 38 C.F.R. § 3.309(e).   
    
Accordingly, the case is REMANDED for the following action:

1)  Please forward the claims file to a physician with the appropriate expertise to determine if the Veteran's esophageal cancer was etiologically related to his in-service herbicide exposure or, in the alternative, if the Veteran suffered from any other cancers that were etiologically related to in-service herbicide exposure.  The physician is instructed to review the claims file and he or she should indicate in writing that such records have been reviewed.  Thereafter, the physician is requested to address the following:

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's esophageal cancer is etiologically related to his in-service exposure to herbicide?

(b) If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's esophageal cancer is otherwise etiologically related to his active duty service?

(c) If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that, in addition to esophageal cancer, the Veteran suffered from Hodgkin's disease; a chronic B-cell leukemia, including but not limited to, hairy cell leukemia and chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's myeloma; prostate cancer; respiratory cancer, i.e. cancer of the lung, bronchus, larynx, or trachea; or soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma?

For the purpose of answering question (c) the term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemagiosarcoma and lymphangiosarcoma); proliferating angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of the tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; or malignant ganglioneuroma.  

(d) If the answer to (c) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran suffered from any other form of cancer?  

(e) If the answer to (d) is more likely than not (i.e., probability greater than 50 percent) or at least as likely as not (i.e., probability of 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the cancer identified is etiologically related to Veteran's active service?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2)  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




